Exhibit 10.3
FORM OF PREFERRED STOCK PURCHASE AGREEMENT
          This Preferred Stock Purchase Agreement (this “Agreement”) is dated as
of the 14th day of November, 2008, and is made by and between Lime Energy Co., a
Delaware corporation (the “Company”), and Richard P. Kiphart (the “Investor”).
RECITALS:
          A. The Company wishes to sell to Investor shares of the Company’s
Series A-1 Convertible Preferred Stock, par value $0.01 per share (“Preferred
Stock”) as designated by the Certificate of Designation attached hereto as
Exhibit A (the “Certificate of Designation”).
          B. The Company has previously issued to Investor that certain Second
Amended and Restated Revolving Line of Credit Note No. AR-3 dated August 14,
2008 in the maximum principal amount of $14,500,000 (the “Revolving Note”).
Contemporaneously with this Agreement, the Company has paid to Investor all
interest accrued through the date hereof on the Revolving Note, leaving a
remaining balance of $14,707,104.06. As payment for the Preferred Stock,
Investor desires to convert the remaining balance of the Revolving Note.
          C. The parties desire to set forth certain additional understandings
among themselves relating to the foregoing and to certain other matters, all as
more fully described herein.
          NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, the parties hereby agrees as follows:

  1.   Purchase and Sale of Preferred Stock. Investor hereby purchases, and
Company hereby sells to Investor, Three Hundred Fifty-Eight Thousand and Seven
Hundred Ten (358,710) shares of Preferred Stock (the “Purchased Shares”).
Investor hereby converts all indebtedness under the Revolving Note (including
principal, interest and any fees, charges or other amounts payable by the
Company pursuant to the terms of the Revolving Note, including without
limitation any “Unused Funds Fee” or “Termination Fee” as those terms are
defined in the Revolving Note) into the Purchased Shares as full payment of the
purchase price therefor. Upon issuance of such shares to Investor, the Revolving
Note shall be considered paid in full. Investor will deliver to Company the
original Revolving Note for cancellation, and liens held by Investor on any
assets of the Company by virtue of the Revolving Note shall be terminated. For
clarification, liens on Company assets held by Advanced Biotherapy, Inc., an
affiliate of Investor, shall not be terminated by reason of this Agreement.    
2.   Condition to Convertibility. Investor acknowledges and agrees that,
notwithstanding the provisions of the Certificate of Designations, the Company
is required, pursuant to the rules of The NASDAQ Stock Market, Inc., including
without limitation Marketplace Rule 4350(i)(1)(D), to seek the approval of its
stockholders in order for the Purchased Shares to be convertible (“Required
Approval”). The Company agrees to use its reasonable best efforts to obtain the
consent of a majority of its stockholders and to file

 



--------------------------------------------------------------------------------



 



      an Information Statement on Schedule 14C under the Securities Exchange Act
of 1934, as amended, on or before February 1, 2009 for the purpose of obtaining
the Required Approval, and Investor agrees to vote or cause to be voted all
shares of Company stock over which he has voting power in favor of such action.
Notwithstanding any provisions of the Certificate of Designations regarding
convertibility of the Preferred Stock, Investor agrees, for himself and his
successors, assigns and transferees, that the Purchased Shares shall not be
convertible until the Required Approval is obtained, and the Company shall not
instruct its transfer agent to issue any Conversion Shares until the Required
Approval is obtained. As used in this Agreement, the term “Conversion Shares”
means shares of Company Common Stock issued upon conversion of the Purchased
Shares.     3.   Investor Representations and Warranties. Investor hereby
represents to the Company that he is the sole legal and beneficial owner of the
Revolving Note, free and clear of any and all liens and other adverse interests
or claims.     4.   Company Representations and Warranties. Company hereby
represents and warrants to Investor:

  a.   The Certificate of Designation was filed with the Delaware Secretary of
State on November 14, 2008 and is in full force and effect.     b.   That
(i) the Purchased Shares are duly authorized, validly issued, and upon
conversion of the Revolving Note, fully paid and nonassessable, (ii) the
Conversion Shares, upon issuance to Investor in accordance with this Agreement
and the terms of the Certificate of Designation, will be duly authorized,
validly issued, fully paid and non-assessable, and (iii) the Company has
reserved 358,710 shares of authorized but unissued Common Stock for issuance
upon conversion of the Purchased Shares.     c.   There are no authorized,
issued or outstanding shares of preferred stock of the Company other than the
Preferred Stock and the Purchased Shares.     d.   The Company is a corporation
duly incorporated and in good standing under the laws of the State of Delaware.
The Company has all requisite power and authority to enter into and consummate
the transactions described in this Agreement.     e.   All corporate action on
the part of the Company necessary for the authorization, execution and delivery
by the Company of this Agreement, the consummation of the transactions
contemplated hereby and otherwise for the authorization, issuance and delivery
of the Purchased Shares has been taken. This Agreement and the Certificate of
Designation are the valid and binding obligations of the Company, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity and subject to bankruptcy or other laws
relating to or affecting the rights of creditors generally. The execution,
delivery and performance by the Company of this Agreement and compliance
therewith and the issuance and sale of the Purchased Shares will not

- 2 -



--------------------------------------------------------------------------------



 



      result in any violation of and will not conflict with, or result in a
breach of any of the terms of, or constitute a default under, any provision of
U.S. federal, state or foreign law to which the Company is subject, or any
mortgage, indenture, agreement, instrument, judgment, decree, order, rule or
regulation, or other restriction to which the Company is a party or by which it
or any of its assets are bound, or result in the creation of any mortgage,
pledge, lien, encumbrance or charge upon any of its assets.     f.   The
authorized capital stock of the Company consists of 200,000,000 shares of Common
Stock, of which 8,700,209 shares are issued and outstanding as of the date
hereof, and 1,000,000 shares of Preferred Stock, of which the Purchased Shares
are the only shares issued and outstanding as of the date hereof.     g.  
Copies of the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2007, the Quarterly Report on Form 10-Q for the quarter ended
June 30, 2008, and any Reports on Form 8-K filed by the Company after June 30,
2008 (collectively, the “SEC Documents”) may be accessed on the SEC’s website
and through the Company’s website. As of their respective filing dates, each of
the SEC Documents complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder.     h.   Since June 30, 2008, there has not been
any change which by itself or in conjunction with all other such changes, has
had or could reasonably be expected to have a material adverse effect, except as
disclosed in the SEC Documents or which has otherwise been disclosed to
Investor.     i.   No information furnished by the Company to the Investor in
connection with this Agreement (including, without limitation, the information
contained in the SEC Documents) contains any untrue statement of a material
fact, taken as a whole.     j.   There is no litigation, claim, proceeding, or
governmental investigation pending or threatened against the Company that seeks
to delay or prevent the consummation of, or which would be reasonably likely to
adversely affect the Company’s ability to consummate the transactions
contemplated hereby.

  5.   Investor Acknowledgments. Investor understands, acknowledges and agrees
that:

  a.   In reliance upon applicable exemptions, neither the Purchased Shares nor
any Conversion Shares have been registered under the Securities Act of 1933, as
amended, and the regulations promulgated thereunder, as in effect from time to
time (the “Securities Act”) or any U.S. state securities laws and the rules and
regulations thereunder (collectively with the Securities Act, the “Applicable
Securities Laws”).     b.   Because the Purchased Shares and Conversion Shares
have not been registered under the Applicable Securities Laws, the economic risk
of the investment must be borne indefinitely by Investor neither the Purchased
Shares nor any

- 3 -



--------------------------------------------------------------------------------



 



      Conversion Shares may be sold, pledged or hypothecated or otherwise
transferred unless subsequently registered under Applicable Securities Laws or
an exemption from such registration is available.     c.   No assignment, sale,
pledge, hypothecation, transfer, exchange or other disposition, or offer thereof
whether direct or indirect, of the Purchased Shares or any Conversion Shares may
be made if, in the opinion of counsel to the Company, such disposition or offer
would require registration under the Securities Act or would result in the
violation of applicable federal, state or foreign securities laws.     d.   A
legend will be placed on the certificate or certificates evidencing the
Purchased Shares in substantially the following form:

THE SHARES OF PREFERRED STOCK OF LIME ENERGY CO. (THE “COMPANY”) REPRESENTED BY
THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.

  e.   A legend will be placed on the certificate or certificates evidencing any
Conversion Shares in substantially the following form:

THE SHARES OF COMMON STOCK OF LIME ENERGY CO. (THE “COMPANY”) REPRESENTED BY
THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE

- 4 -



--------------------------------------------------------------------------------



 



REASONABLY ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
          6. Expenses. The Company agrees to pay the legal fees and expenses of
Investor arising in connection with the negotiation and execution of this
Agreement and the consummation of the transactions contemplated hereby.
          7. Arbitration. In the event of any and all disagreements and
controversies arising from this Agreement, such disagreements and controversies
shall be subject to binding arbitration as arbitrated in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association in Chicago, Illinois before one neutral arbitrator. Either party may
apply to the arbitrator seeking injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved. Without waiving any remedy
under this Agreement, either party may also seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal (or pending the arbitral tribunal’s determination of the merits of the
controversy). In the event of any such disagreement or controversy, neither
party shall directly or indirectly reveal, report, publish or disclose any
information relating to such disagreement or controversy to any person, firm or
corporation not expressly authorized by the other party to receive such
information or use such information or assist any other person in doing so,
except to comply with actual legal obligations of such party, or unless such
disclosure is directly related to an arbitration proceeding as provided herein,
including, but not limited to, the prosecution or defense of any claim in such
arbitration. The costs and expenses of the arbitration (excluding attorneys’
fees) shall be paid by the non-prevailing party or as determined by the
arbitrator.
          8. Miscellaneous.

  a.   All of the WHEREAS clauses and other recitals at the beginning of this
Agreement are hereby incorporated into and made part of this Agreement.     b.  
This Agreement shall be binding upon, and shall inure solely to the benefit of,
each of the parties hereto, and each of their respective heirs, executors,
administrators, successors and permitted assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement; provided however
that Investor shall not assign its rights under this Agreement. Notwithstanding
any assignment in violation of this Agreement, prior to receipt of the Required
Approval, the provisions of Section 2 shall be binding upon any successors,
assigns or transferees of the Purchased Shares.     c.   This Agreement may be
amended only by written execution by all parties. No waiver of any provision of
this Agreement shall in any event be effective unless the same shall be in
writing and acknowledged by the party against whom

- 5 -



--------------------------------------------------------------------------------



 



      enforcement is sought, and then any such waiver shall be effective only in
the specific instance and for the specific purpose for which given.     d.   The
descriptive headings of the several sections and paragraphs of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.     e.   All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.     f.   Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by, unenforceable or invalid under any jurisdiction, such
provision shall as to such jurisdiction, be severable and be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.     g.   This Agreement may be executed in
one or more counterparts, all of which shall be deemed but one and the same
agreement and each of which shall be deemed an original. Delivery by facsimile
of an executed counterpart of this Agreement shall be effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.     h.   THE PARTIES
HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT.     i.   ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR

- 6 -



--------------------------------------------------------------------------------



 



      HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

*************
(The next page is the signature page.)

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

            COMPANY:


Lime Energy Co.
      By:           Jeffrey R. Mistarz        Executive Vice President and CFO 
                             

         
 
  INVESTOR:      
 
       
 
 
 
Richard P. Kiphart    

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK

- 9 -